                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO


    LEWIS ALLEN BULLINGTON,

                 Plaintiff,
                                                        CIV. NO. 19-0356 KBM
          vs.

    ANDREW SAUL,
    Commissioner of Social
    Security,

                 Defendant.

                                     ORDER OF REMAND

         Defendant, the Commissioner of Social Security, by and through his counsel, has filed an

unopposed motion with this Court, pursuant to 42 U.S.C. § 405(g), to enter a judgment with an

order of reversal with remand of the case to the Commissioner for further administrative

proceedings.

         Pursuant to the power of this Court to enter a judgment affirming, modifying, or

reversing the Commissioner’s decision with remand in Social Security actions under sentence

four of 42 U.S.C. § 405(g), and in light of the Commissioner’s request for remand of this action

for further proceedings, this Court hereby REVERSES the Commissioner’s decision under

sentence four of 42 U.S.C. § 405(g) with a REMAND to the Commissioner for further

administrative proceedings.1 See Shalala v. Schaefer, 509 U.S. 292 (1993).




1
 The Court will enter a separate judgment pursuant to Rule 58 of the Federal Rules of Civil
Procedure.
       IT IS SO ORDERED.

       SIGNED February 6, 2020.




                                           ___________________________
                                           KAREN B. MOLZEN
                                           United States Magistrate Judge
                                           Presiding by Consent


SUBMITTED AND APPROVED BY:

Electronically submitted 2/6/20
JENNIFER RANDALL
Special Assistant United States Attorney

Electronically approved 2/6/20
FRANCESCA J. MACDOWELL
Attorney for Plaintiff




                                             2
